DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on 09/15/2022 is acknowledged.
Claims 5-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/15/2022.
Claim Objections
Claim 2 is objected to because of the following informalities:  “the cleaners” should be “the plurality of cleaners”, applicant is reminded to maintain consistent terminology throughout the claims. Similar instances of any mention of cleaners should also be proceeded by the correcting terminology. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cleaners“ in claims 1-4, “actuation request generation unit” and “operation prohibition determining unit” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “depending on a signal to be input”, however the claim does not state where the signal is input. Thus, the claim creates ambiguity as to whether the signal is input into the cleaner control unit or somewhere else. For examination purposes the limitation will be understood to mean that the signal is input into the cleaner control unit.
Claim 2 recites “not input for at least one of the cleaners and the actuation signal has been input for at least one of the other cleaners”, but does not indicate that the “other cleaners” excludes the “at least one” cleaner. Thus, this phrase creates ambiguity as to whether applicant is attempting to claim that a signal not being input to the cleaner and at the same time the signal being input into the cleaner. For examination purposes the limitation will be understood to mean “not input for at least one of the plurality of cleaners and the actuation signal has been input for at least one of the other plurality of cleaners, different from the at least one of the plurality of cleaners for which an actuation request signal has not been input for”.
At the end of claim 2, applicant states “the actuation request signal is input for all of the cleaners”. However, the beginning of the same clause already indicates the such occurs. It is unclear if this is a typographical error of if another limitation pertaining to such an event was mistakenly left out from the claim.
Claim 3 recites the limitation "the control unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The limitation will be understood as the cleaner control unit.
Claims 3-4 states “all of sensor cleaning units”, however no sensor cleaning units are recited in the claim in question or any intervening claim. Thus, it is unclear as to what the sensor cleaning units are, and if they are even a part of the system. For examination purposes the limitation will be understood as all of the plurality of cleaners. 
Claim 4 states “control unit controls”, it is unclear if this a mere recitation of intended use, or if the controller is configured to control. For examination purposes the limitation will be understood to be positively recited. 
Claim 4 recites the limitation "the control unit”" in 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation will be understood as the cleaner control unit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ina (JP2015214317A).
As to claim 1, Ina discloses a vehicle cleaner system (abstract) comprising: a plurality of cleaners (Figs.1, 4, 6 & 8 refs 13-14) capable of cleaning a plurality of sensors (Figs.1, 4, 6 & 8 refs 4-5) in which a detection direction is different (Figs.1, 4, 6 & 8) from each other; and a cleaner control unit (Figs.1, 4, 6 & 8 ref 17) configured to operate the plurality of cleaners [0017 & 0035] depending on a signal to be input, wherein the cleaner control unit is configured to control all of the cleaners so as not to be operated at the same time [0035]. It also appears that the detection timing [0028, 0057], and the object to be detected (i.e. object in front different from object in rear) are different as well.
As to claim 3, Ina teaches the system of claim 1, wherein the cleaner system includes a window washer (Figs.1, 4, 6 & 8 either of ref 8 or 11) and the control unit is configured to control all of the sensor cleaning units and the window washer so as to not be operated at the same time (see [0033-0034 & 0039] in conjunction with [0037] and corresponding graphs shown in figures).
As to claim 4, Ina teaches the system of claim 1, wherein the limitation of claim 4 are optional and not required when the detection direction is different or when there is a single sensor in the same direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ina (JP2015214317A) in view of  Giraud (US20190106086A1) and Bissonnette (US20030222156A1).
As to claim 2, Ina teaches the system of claim 1, wherein the front and rear cameras (refs 4 and 5) read on dirt sensors as they take images which would be indicative of dirtiness of the camera, and the controller uses these images to perform cleaning when dirty [0035]. However, assuming arguendo that the dirt sensor is a different element from the sensor being cleaned, the following alternative rejection is provided. The presence of dirt sensors for sending signals to a controller is known in the art, as evidenced by Giraud. 
Giraud discloses an art related vehicle cleaner system (abstract) for cleaning both windows (Fig.1 ref 12) and sensors (Fig.1 ref 1), wherein it is known to provide an optical sensor (Fig.1 ref 1, i.e. camera) with a detection means (Fig.1 ref 5) for detecting dirt [0032], thereby reading on a dirt sensor. The cleaner system utilizes detection means allows for determining if debris is present on the optical sensor and informing a user in order to remedy the situation [0042 & 0045].Giraud further discloses a controller (Fig.1 ref 6) which allows for dirt detection and cleaning procedures. More specifically, the controller provides a signal [0041] to operate a nozzle (Fig.1 ref 4). The controller also has the ability to selectively prohibit cleaning of all items via spraying nozzles if the level of fluid is below a certain amount [0051]. A dirt signal is input into the controller (Fig.1 ref D1) and an actuation request signal is generated (see [0042 & 0046] in conjunction with [0034]) after the dirt signal is input from the sensor (see Fig.3 ref E4), the controller further has an operation prohibition portion (Fig.3 ref E7) into which the actuation request and reservoir fluid level is input [0049-0051]. The prohibition portion denies actuation of one of the cleaners when an actuation signal for all cleaners is provided based on the fluid level and the request signal being received. Giraud also discloses that a single button may be pressed for actuating cleaning [0048]. The invention of Giraud allows for a convenient method for a user to clean all surfaces by the use of a single button, while also providing priority to which surface is cleaned (i.e. nozzle actuated) based on fluid level remaining when the single button is pressed.
Bissonnette discloses an art related vehicle cleaning system wherein cleaning of multiple surfaces is provided (abstract). In order to actuate cleaners (Fig.1 refs 4-6 & 14) multiple buttons are provided [0062] to allow for selection of which sensor is desired to be cleaned. This configuration allows for cleaning of multiple/all surfaces and just a single desired surface [0062].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Ina to include buttons which allow for both selection of all surfaces to be cleaned and singular desired surfaces (Bissonnette [0062]). Such a modification would provide a preprogrammed cleaning routine for all surface in a stepwise manner. A skilled artisan would further modify Ina to allow for controller programming, as disclosed in Giraud, to prohibit nozzles from actuating when all surfaces are selected to be cleaned, based on the amount of liquid remaining in the reservoir (Giraud [0049-0051]), thereby allowing for cleaning of the most important sensors when remaining liquid is insufficient.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shirakura (US20210197769A1) discloses a cleaning system with multiple nozzles for multiple sensors (Fig.1) wherein multiple cleaning targets may be cleaned either simultaneously or individually based on priority level and pump capacity [0139-0171, with special emphasis on 0150-0152]. Shirakura is indicative of prohibiting actuation of multiple cleaners based on an intrinsic pump capacity check.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamauchi (US20200114881A1) discloses a cleaning system with multiple nozzles and sensors (Figs.16 & 28) and controller which only allows a certain number of nozzles to actuate at a single instance.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Werner (US20200122691A1) discloses a cleaning system wherein multiple sensors can be present with multiple nozzles (Fig.3).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baldovino (US20190077376A1) discloses a cleaning system with multiple sensors and nozzles having valves for separate actuation (Figs.1-4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kikuta (US20130319486A1) disclose a cleaning system with multiple nozzles and sensors that are switchable based on controller inputs/outputs (Figs.1A-5B).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rice  (US20190009752A1) discloses a cleaning system with multiple sensors and nozzles that have a cleaning sequence for all of the sensors (Fig.6 ref 604). Similarly, Rice (US20180290631A1) discloses a cleaning system wherein each sensor is checked to see if cleaning is required and then the sensor is cleaned (Fig.6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711